DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (2018/0059523).
	Takagi discloses an illumination device (31) and projector (3) comprising:

a light source (41)configured to provide a first beam of a first waveband; 
a microlens array (43) disposed corresponding to the light source and configured to uniform the first beam;
a first lens set (46) onfigured to focus at least a portion of the first beam uniformed by the microlens array; and
a wavelength conversion unit (451) configured to convert at least a portion of the first beam focused by the first lens set into a second beam of a second waveband different from the first waveband,
wherein the second beam and the first beam not converted by the wavelength conversion unit together form the illumination light.

wherein the microlens array comprises multiple microlens elements; the microlens array uniforms the first beam by splitting the first beam into multiple first sub-beams of the first waveband by the microlens elements.

Wherein the wavelength conversion unit

comprises:

a substrate having a light-transparent portion [0067], the light-transparent portion configured to allow the first beam to transmit therethrough; and
a wavelength conversion layer (453) disposed on the substrate, the light-transparent portion at least partially overlapping the wavelength conversion layer,

Wherein the first beam transmits through the light-transparent portion to the wavelength conversion layer, so that the wavelength conversion layer is excited by the first beam to generate the second beam.

Wherein the first beam not converted by the wavelength conversion layer is a portion of the first beam transmitting through a portion of the light-transparent portion not overlapping the wavelength conversion layer or a portion of the first beam transmitting through the light-transparent portion and the wavelength conversion layer without being converted by the wavelength conversion layer.

Re claim 11 further comprising a third lens set (42) disposed


	 Re claim 12     wherein the first beam is a blue light [0003], the second beam is a yellow light (red,green), and the illumination light exiting the system is a white light.
 	Claims  13-16 are met by the the use of the illumination system in a projector device.
Claims 5-10, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd